DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species 
Species 1: Figures 1-7;
Species 2: Figures 8-9. 
The species are independent or distinct because Species 1 is directed at a data center/container enclosure directly above the mixing chamber and Species 2 is directed at a data center/container enclosure spaced above the mixing chamber. 
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, it appears that most claims are generic, however, Applicant’s disclosure does not appear to illustrate the subject matter of claims 4, 9, 12, 14, 17, and 18-20: that is to say, it is unclear if “ring intake” is directed to Species 2 since no structure is labeled “ring intake” and the wording of the limitations pertaining to “ring intake” appear to require space between the mixing chamber and the container enclosure/data center. Additionally, it is noted that the upper portion of the chimney venting outside the container enclosure/data center is not shown; and the rails and maintenance position are not shown.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least one or more of the following reason(s) apply:  
 a.	The prior art applicable to one invention would not likely be applicable to another invention;
b.	The inventions have acquired a separate status in the art due to their recognized divergent subject matter;
c.	The inventions require a different field of search (for example, searching different classes/subclasses, electronic resources, and/or employing different search queries).
For example, art reading on a container/data center positioned directly above the mixing chamber, i.e. with intake conduits between the mixing chamber and the container/data center within the mixing chamber would not likely read on a container/data center positioned spaced apart from the mixing chamber, i.e. with distinct intake conduits external to the mixing chamber.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
No telephone call was made to request an oral election to the above restriction requirement in view of the uncertainty regarding the presence of Species Claims (see above).  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749.  The examiner can normally be reached on M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TAVIA SULLENS/            Primary Examiner, Art Unit 3763